Detailed Action

Response to Arguments

Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive.

In regards to the claim interpretation of the claims under 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph, the applicant argues that the claim rejection should be withdrawn because the limitations interpreted under 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph are terms that one of ordinary skill in the art would understand that they comprise structure after reading the applicant’s specification [see applicant’s arguments pg. 10-11].
The examiner respectfully disagrees with the applicant. First of all, the applicant is misinterpreting claim interpretation under 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph as a rejection. The examiner would like to remind the applicant that claim interpretation under 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph is not a rejection. Claim interpretation under 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph is just a clarification of how the claim is interpreted when the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function. The terms receiving unit, transmitting unit, acquisition unit, output unit and collection unit do not recite sufficient structure, and they are used as generic placeholders coupled with functional language. For the reasons provided above, the applicant’s arguments are not persuasive.

Applicant’s arguments with respect to claim(s) 5 and 7 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Restriction/Election

Newly submitted claim(s) 1-4, 6 and 8-19 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

In regards to claims 1-4, 6 and 8-19, the claims before the filed amendment were directed to the embodiment shown in figure 2B of the applicant’s specification which describes the transmission of data from a data acquisition unit to a data collection unit that transmits received data to a terminal via D2D communication. The new amended claims are directed to the embodiment shown in figure 4A of the applicant’s specification which describes a data collection unit that is able to transmit received data from the data acquisition unit  using two modes of operation. As shown above, the emended claims are directed to a different embodiment than the originally claimed, and that is independent or distinct from the invention/embodiment originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 1-4, 6 and 8-19 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Receiving unit configured to receive recited in claim 5. The word “unit” is a generic place holder and the word “receiving” does not describe structure. The applicant’s specification shows in figure 2B wireless communication to received inbound data. Therefore, the receiving unit has been interpreted as a wireless receiver.
 An output unit configured to output recited in claim 5. The word “unit” is a generic place holder and the word “output” does not describe structure. The applicant’s specification describes in paragraph 0073 the output unit as a display. Therefore, the output unit has been interpreted as a display.
The data acquisition unit being configured to be paired recited in claim 7. The word “unit” is a generic place holder and the word “data acquisition” does not describe structure. The applicant’s specification describes in paragraph 0026 the data acquisition unit as a sensor. Therefore, the data acquisition unit has been interpreted as a sensor. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Himmelmann et al. (US-9,659,481) and Strods et al. (US-10,194,512).

In regards to claim 5, AAPA teaches a terminal arranged to collect data indicating hygiene equipment status [see applicant’s specification fig. 2A element 250]. AAPA teaches that the terminal comprises a wireless receiver configured to receive inbound data and a display configured to output outbound data, wherein the outbound data is based on the inbound data [see applicant’s specification par. 0030 L. 14-20].
AAPA does not teach that the wireless receiver is configured to receive the inbound data  directly from the hygiene equipment via device-to-device, D2D, communication.
On the other hand, Himmelmann teaches that the wireless receiver of the terminal can receive the inbound data directly from the hygiene equipment via D2D communication when the terminal is near the hygiene equipment [col. 9 L. 4-6].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Himmelmann’s teachings of permitting the terminal to communicate directly with the hygiene equipment in the terminal taught by the combination because it will permit the terminal to access the sensor data directly from the sensors when the terminal is near the hygiene equipment.
The combination of AAPA and Himmelmann does not teach that Wi-Fi direct is used to perform D2D communication with the terminal.
On the other hand, Strods teaches that equipment comprising sensors can perform D2D communication with a terminal using Wi-Fi-direct [fig. 1 elements 104 (equipment) and 108 (terminal), col. 11 L. 40-48 and L. 59-67, col. 12 L. 50-55].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Strods’ teachings of using Wi-Fi direct to perform D2D communication between the terminal and the equipment in the terminal taught by the combination because Wi-Fi direct provides reliable communication between the terminal and the equipment.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Himmelmann et al. (US-9,659,481) and Strods et al. (US-10,194,512) as applied to claim(s) 5 above, and further in view of Wu et al. (US-10,225,713).

In regards to claim 7, the combination of AAPA, Himmelmann and Strods, as applied in claim 5 above, teaches that the terminal is in D2D communication with a data acquisition unit in hygiene equipment arranged to acquire data indicating hygiene equipment status [see applicant’s specification fig. 2A element 211 and 212 (data acquisition unit), par. 0011 L. 1-4, see Himmelmann col. 4 L. 54-63, col. 9 L. 4-6].
The combination teaches that Wi-Fi direct is used for communication between the terminal and the data acquisition unit [see Strods col. 12 L. 50-55]. However, the combination does not teach that the data acquisition unit is configured to be paired to the terminal.
On the other hand, Wu teaches when two devices communicate with each other using Wi-Fi direct, the two devices must be paired in order to establish a successful connection [col. 6 L. 5-18].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wu’s teachings of pairing two devices to establish Wi-Fi direct communication between them in the data acquisition unit taught by the combination because it will permit the data acquisition unit and the terminal to establish Wi-Fi direct communication in a secure manner.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685